Case 2:19-cv-07599-ODW-JEM Document 108 Filed 01/28/21 Page 1 of 2 Page ID #:2193


   1                                                NOTE: CHANGES HAVE BEEN
   2                                                MADE TO THIS DOCUMENT
   3

   4

   5

   6

   7

   8                      UNITED STATES DISTRICT COURT
   9                    CENTRAL DISTRICT OF CALIFORNIA
  10

  11   ANGELICA R. UNTALAN,                          Case 2:19-cv-7599 ODW(JEMx)
  12
                        Plaintiff,                   ORDER CONTINUING
  13                                                 PRETRIAL CONFERENCE
       vs.                                           AND TRIAL DATES
  14
       WARREN A. STANLEY, et al.,
  15
                        Defendants.
  16

  17

  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28

                                            -1-            2021 01 28 Mod PO Stip Continue PTJT (19-7599 Untalan).WPD
Case 2:19-cv-07599-ODW-JEM Document 108 Filed 01/28/21 Page 2 of 2 Page ID #:2194


   1         Upon the parties’ stipulation and good cause appearing therefor, IT IS HEREBY
   2   ORDERED that the February 22, 2021 and March 16, 2021 Pretrial Conference and Trial
   3
       dates are VACATED. The pretrial and trial dates and deadlines are CONTINUED as
   4
       follows:
   5
             Jury Trial: September 7, 2021, at 9:00 a.m.
   6
             Motions in Limine Hearing: August 30, 3021, at 1:30 p.m.
   7

   8
             Deadline to file Oppositions to Motions in Limine: August 23, 2021

   9         Deadline to file Motions in Limine: August 16, 2021

  10         Final Pretrial Conference: August 16, 2021, at 1:30 p.m.
  11         Deadline to file Pretrial Documents: August 9, 2021
  12   All other deadlines remain as previously ordered.
  13

  14
       DATED: January 28, 2021
  15

  16
                            ____________________________________
  17                              HON. OTIS D. WRIGHT II
  18
                                   United States District Judge

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28

                                                 -2-               2021 01 28 Mod PO Stip Continue PTJT (19-7599 Untalan).WPD
